DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 5 item 510 stated “iterate over all read pairs Rij having a number”. However the specification and the claim uses lower case rij therefore Examiner suggested to stay consistent with the specification and use lower case rij.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “all other nucleic acid reads rj” in line 4.
However, in the “forming a problem graph” the claim limitation then recites “that extends from a node rj. Examiner notes that the “rj” refer to two different things and suggested to remove all the rjs. 
Dependent claims 2-9 are rejected for dependency of independent claim 1. 
Allowable Subject Matter
Claims 10-20 are allowed and the following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record appears to disclose explicitly the following limitations of claim 10:
“each row having a total number of nodes equal to a defined number of base pairs, and where for each pair of DNA reads rj that have the defined number of base pairs in common, the problem graph has a respective edge that extends from a node ri in one row to a node r in a next row in the problem graph; 49for each column of the problem graph, assert a first constraint that either one node or zero nodes in the column are in a ground state; for each row of the problem graph, assert a second constraint that exactly one node in the row is in the ground state;”
The closest reference of record are Roy and Teller. Roy discloses a method formulation of embedding of problems via quantum processor. The problem in Roy is forming a problem graph having number of decision variable and target processor. Para [0027] discloses “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor that includes a plurality of qubits and a plurality of couplers, the couplers selectively operable to couple selected ones of the qubits to one another, and may further include embedding the QUBO graph onto the quantum processor.” However, Roy does not teach forming a problem graph that reads DNA sequences and specifically asserting a second constraint that exactly one node in the row is in the ground state as required by independent claim 11. 
Teller discloses information encoding in the base sequence of DNA. Pg. 382 of Teller discloses sensing with DNA machines that involves sensing molecular beacons of nucleic acids which are primarily used for detecting DNA where the binding of a target nucleic acid to the single-stranded loop domain opens. However, Teller does not teach forming a problem graph that reads DNA sequences and specifically asserting a second constraint that exactly one node in the row is in the ground state as required by independent claim 10.
None of the prior art of record appears to disclose explicitly the following limitations of claim 11:
“forming a problem graph having a number of rows equal to a defined sequence length ISEQ, each row having a total number of nodes equal to the defined number of sequential values, and where for each pair of subsequences rj that have the defined number of sequential values in common, the problem graph has a respective edge that extends from a node ri in one row to a node r in a next row in the problem graph; for each column of the problem graph, asserting a first constraint that either one node or zero nodes in the column are in a ground state; for each row of the problem graph, asserting a second constraint that exactly one node in the row is in the ground state;” 
	The closest reference of record are Roy and Teller. Roy discloses a method formulation of embedding of problems via quantum processor. The problem in Roy is forming a problem graph having number of decision variable and target processor. Para [0027] discloses “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor that includes a plurality of qubits and a plurality of couplers, the couplers Roy does not teach forming a problem graph that reads DNA sequences and specifically asserting a second constraint that exactly one node in the row is in the ground state as required by independent claim 11. 
	Teller discloses information encoding in the base sequence of DNA. Pg. 382 of Teller discloses sensing with DNA machines that involves sensing molecular beacons of nucleic acids which are primarily used for detecting DNA where the binding of a target nucleic acid to the single-stranded loop domain opens. However, Teller does not teach forming a problem graph that reads DNA sequences and specifically asserting a second constraint that exactly one node in the row is in the ground state as required by independent claim 11.
	Claims 12-20 are allowed for dependency of independent claim 11. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coury et al. (US Pat No. 8244662 B2) teaches method and system related to graph embedding and specifically to embedding of undirected weighted and unweighted graphs. 
Rose
XueJia et al. (“Asymmetric encryption and signature method with DNA technology”) teaches a method of implementing asymmetric encryption and signature using DNA technology. DNA base pairing is discussed in section 2 and uses a DNA chip for implementation of DNA asymmetric encryption and signature. 
Michaelis et al. (“DNA-Triggered Dye Transfer on a Quantum Dot”) teaches DNA-triggered transfer reaction which provides for strong increases of a fluorescent signal caused by FRET and the method involves DNA and PNA based upon a proximitytriggered transfer reaction which leads to the covalent fixation of a fluorescence dye on the surface of a quantum dot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/V.M./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116